Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on July 10, 2020 and October 21, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on June 23, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-5, 7- 9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (U.S. PAP 2016/0187509, hereon Boot) in view of Fellows (U.S. Patent No. 6,281,498, hereon Fellows). 
In reference to claim 1: Boot discloses a system for evaluating hydrocarbon properties (see Boot, Abstract and Figs. 1-3), comprising: 
a drilling machine configured to drill a borehole (see Boot, Fig. 1, units 14, 18, 20, 22, 24, 26, 28 and 30); 
a plurality of infrared cameras (see Boot, paragraph [0029]) configured to capture infrared image data representing a plurality of infrared images of at least one core sample (see Boot, Figs. 2A, 2B, core segments 36 of Fig. 3 and paragraph [0027]) extracted from the borehole; 
a computer-readable memory comprising computer-executable instructions (see Boot, Fig. 10, paragraphs [0025] and [0045]); and 
at least one processor configured to execute the computer-executable instructions, wherein when the at least one processor is executing the computer-executable instructions, the at least one processor is configured to carry out operations (see Boot, paragraph [0046]) comprising: receiving the infrared image data captured by the plurality of infrared cameras (see Boot, Fig. 4, patterns 58 composite image 70 as described in paragraph [0034], also in Fig. 7). 
However, Boot is silent about determining, based on the infrared image data, at least one hydrocarbon weight value of the at least one core sample.
Fellows teaches using infrared image data for analyzing weight and other properties of sample substance (see Fellows, Abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system for evaluating hydrocarbon properties as taught by Boot and incorporate an infrared image data analyzing system in order to determine the core sample weight of the hydrocarbon obtained from the core in order to have a better understanding of the characteristic and content of the core sample for efficient processing of hydrocarbon during full production and processing.
With regard to claim 2: Boot in view of Fellows does not explicitly discloses determining at least one hydrocarbon weight property comprises executing at least one machine learning model trained to predict an American Petroleum Institute (API) gravity value based on infrared intensity values of the infrared image data; however, given the state of the art these standard processes would have been common practice in processing hydrocarbon core samples. 
With regard to claim 4: Boot in view of Fellows does not explicitly talk about the drilling machine comprises a portable drilling machine configured to drill a maximum borehole depth of 3000 meters (m) per se. However, most portable drilling machines in hydrocarbon exploration for the purposes of obtaining core samples would have been within such range values. 
With regard to claim 5: Boot in view of Fellows does not explicitly teach that determining at least one hydrocarbon weight is further based on a plurality of predetermined probability density functions defined by a plurality of measured intensity values; however, distributions would have been characterized in statistical samples and probability density function would have been one of the tools. 
With regard to claim 7: Boot in view of Fellows, as noted above does not explicitly discloses that determining at least one hydrocarbon weight property comprises executing at least one machine learning model trained to predict a probability of a plurality of API gravity values based on infrared intensity values of the infrared image data; however, as stated above, these practices would have been within the reach of an ordinary skill in the art considering Boot in view of Fellows. 
In reference to claims 8 and 14: see the analysis in reference to claim 1. 
With regard to claims 9, 10, 11, 13, 16, and 17: see the analysis with regard to claims 2, 4, 5 and 7. 
Claim Objection
Claims 3, 6, 10 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because Boots and/or Fellows do not disclose a multiple range IR camera that takes images in the specific wavelength range noted in the respective claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagwell (U.S. Patent No. 7,653,509) discloses probability state models. 
Olsen et al. (U.S. Patent No. 7,566,855) discloses digital camera with integrated infrared (IR) response. 
Busch et al. (U.S. Patent No. 5,473,162) discloses infrared emission detection of a gas. 
Mitchell (U.S. Patent No. 3,551,678) discloses paper parameter measurement using infrared radiation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857